Title: From James Madison to Thomas Jefferson, 4 May 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington May 4. 1807.

I recd. by the last mail your note fixing the time for your return.
The Wasp has put herself into a situation denoting a departure, but it is probable that a further delay is convenient for her compleat preparation.  The dispatches will have made ready for her some time since, but the lights thrown on the Treaty by the gentlemen consulted, and the flaws which have successively disclosed themselves to a nearer inspection, have rendered the task more tedious as well as more difficult than was at first supposed.  In several instances, particularly the Colonial article, the definition of our ultimatum presents questions which the authority  not presume to decide.  Add to this, that there is found to be some variance in our impressions as to one or two articles, to which your memorandum refers, whether they were included or not in the Ultimatum.  Lastly, all of us are so apprehensive that nothing will be done on the subject of impressments, if the negociation be renewed with a recall even of concessions already made in the Treaty, as well as without any fresh concessions on that point, and that a final failure of the negociation must lead to a very serious posture of things, that it is thought best on the whole to await your return, and your ultimate determination, how far it may be admissible to authorize an agreement, within certain limits not to employ British seamen.  Mr. Gallatin seems to join decidedly with the other Gentlemen, in thinking the crisis calls for the concession in the degree of not employing any who have been less than two years in our navigation.  It is perhaps the more necessary that the concession which may be ultimately offered by us, or forced upon us by an offer from the other party, should accompany the present instructions, as the intermediate haszards may otherwise be a source of very specious censure; and as these hazards may be increased by the unfriendly change in the British Cabinet.  At all events the delay of a few days seems to be far outweighed by the advantage of being guided by a more precise knowledge of your view of the whole subject: and the delay will be abridged as much as possible, by leaving nothing to be done that can be put in readiness, before your fiat shall be signified.  I remain always yours with respectful attachmt.

James Madison

